Title: From Alexander Hamilton to Sharp Delany, 9 November 1790
From: Hamilton, Alexander
To: Delany, Sharp


Treasury DepartmentNovr. 9. 1790.
Sir
I have considered the application made to you by the Gentlemen concerned in the damaged goods imported in the Betsey from Liverpool, and I am of opinion, that your answer to them is conformable with the Law. The legislature having thought proper to make the measures prescribed by the Act, requisite to obtaining the allowance for damage, it is not in the power of any executive officer to dispense with it.
I am, Sir   Your obedt. servant
Alexander Hamilton
Sharp Delany EsquireCollector of the CustomsPhiladelphia
